Citation Nr: 1222366	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  08-35 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel

INTRODUCTION

The Veteran served on active duty from June 1959 to October 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further RO action on the claim on appeal is warranted.

The Veteran has requested entitlement to service connection for right ear hearing loss.  Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

The Veteran asserts that his in-service noise exposure has caused the claimed right ear hearing loss.  VA has conceded that the Veteran underwent significant acoustic trauma during service that affected his hearing.

The Veteran submitted a private audiogram, conducted in June 2007, indicating that he had hearing loss of the right ear to an extent recognized as a disability for VA purposes (pursuant to 38 U.S.C.A. § 3.385).  The Veteran also underwent a VA examination in January 2008.  Audiometric testing revealed that the Veteran had diminished hearing in the right ear but did not have a hearing loss disability.

Considering the discrepancies in test results, and the fact that his last examination was over four years ago, the Board finds that a new examination would be helpful in resolving the claim for service connection.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA examination with an appropriate examiner to determine whether he has right ear hearing loss.  The claims folder should be made available to and reviewed by the examiner, and any indicated studies should be performed.

2.  The RO should also undertake any other development it determines to be warranted as to the claim on appeal.

3.  Then, the RO should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, the matter should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


